Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed and unobvious improvement over the prior art found in U.S. Patent Publication 2019/0112789 and U.S Patent Publication 2018/0305899.  The prior art disclose a construction machine comprising an engine (not shown but discussed); a variable displacement hydraulic pump (p3) driven by the engine; a hydraulic actuator (14 or 15); a selector valve (56) capable of establish and interrupting communication of a line connecting the hydraulic pump with the hydraulic actuator (14 or 15) ; an unloading valve (shown in the first parallel line off the delivery line 39 wherein a pressure relief valve is found) that is provided in a line branched from the delivery line of the hydraulic pump and connecting to a tank (22)  and that is opened according to a pilot pressure acting on a pilot pressure receiving section; a pilot pump (P1) driven by an engine.
The other prior art, U.S. Patent Publication 2018/0305899, discloses all of the above in Figure 2 and also wherein a construction machine has a key switch (33) 
The prior art fails to disclose the novelty of the invention which is a combination of “wherein the construction machine includes an electric pump having a delivery port connected to a line part of the pilot line and  the controller is configured to start driving of the electric motor in case the key switch is operated from the key OFF state to the key ON state and the temperature of the hydraulic working fluid measured by the temperature sensor is lower than a predetermined temperature.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745